Scott, J.,

delivered the opinion of the Court.

The instructions given in this case were not excepted to, nor is any complaint made of them. The only ground on which the interference of this court is asked, is, that the verdict is against the weight of evidence. We see nothing in the record which would warrant the court in disturbing the verdict. The jury are the proper judges of the weight of the evidence..
*402It does not appear that the money received by the wife came to the hands of her husband. If one, without the authority or consent of the husband, leaves money with his wife, and she makes way with it, he is not responsible for it. The judgment is affirmed,
the other Judges concurring.